     Case 2:20-cv-01515-JAD-BNW Document 24
                                         23 Filed 10/29/20
                                                  10/28/20 Page 1 of 3




     WRIGHT, FINLAY & ZAK, LLP
 1
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
     Lindsay D. Robbins, Esq.
 3   Nevada Bar No. 13474
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 637-2345; Fax: (702) 946-1345
     lrobbins@wrightlegal.net
 6   Attorneys for Plaintiff, HSBC Bank USA, National Association, as Trustee for the
 7   Certificateholders of ACE Securities Corp. Home Equity Loan Trust, Series 2007-WM1, Asset-
     Backed Pass-Through Certificates
 8
                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11
     HSBC BANK USA, NATIONAL                        Case No.: 2:20-cv-01515-JAD-BNW
12   ASSOCIATION, AS TRUSTEE FOR THE
     CERTIFICATEHOLDERS OF ACE
13   SECURITIES CORP. HOME EQUITY LOAN              STIPULATION AND ORDER TO
     TRUST, SERIES 2007-WM1, ASSET-                 EXTEND TIME PERIOD TO RESPOND
14
     BACKED PASS-THROUGH                            TO MOTIONS TO DISMISS [ECF Nos.
15   CERTIFICATES,                                  11-13]

16                      Plaintiff,                  [Second Request]
           vs.
17
     FIDELITY NATIONAL TITLE GROUP,
18   INC.; FIDELITY NATIONAL TITLE                              ECF No. 23
     INSURANCE COMPANY; FIDELITY
19   NATIONAL TITLE AGENCY OF NEVADA,
     INC.; DOE INDIVIDUALS I through X; and
20   ROE CORPORATIONS XI through XX,
     inclusive,
21
                        Defendants.
22
23
24         Plaintiff, HSBC Bank USA, National Association, as Trustee for the Certificateholders of
25   ACE Securities Corp. Home Equity Loan Trust, Series 2007-WM1, Asset-Backed Pass-Through
26   Certificates (“HSBC Bank”), Defendants Fidelity National Title Insurance Company (“FNTIC”)
27   and Fidelity National Title Agency of Nevada, Inc. (“Fidelity Agency”), and Specially-
28



                                             Page 1 of 3
     Case 2:20-cv-01515-JAD-BNW Document 24
                                         23 Filed 10/29/20
                                                  10/28/20 Page 2 of 3




 1   Appearing Defendant Fidelity National Title Group, Inc. (“FNTG”) (collectively, the “Parties”),
 2   by and through their counsel of record, hereby stipulate and agree as follows:
 3          1. On August 14, 2020, HSBC Bank filed its Complaint in Eighth Judicial District
 4              Court, Case No. A-20-819620-C;
 5          2. On August 17, 2020, FNTIC filed a Petition for Removal to this Court [ECF No. 1];
 6          3. On September 15, 2020, FNTIC filed a Motion to Dismiss [ECF No. 11];
 7          4. On September 15, 2020, Fidelity Agency filed a Motion to Dismiss [ECF No. 12];
 8          5. On September 15, 2020, FNTG filed a Motion to Dismiss [ECF No. 13];
 9          6. On September 26, 2020, this Court granted the Parties’ Stipulation and Order to
10              Extend Time Period to Respond to Motions to Dismiss [ECF Nos. 11-13] [First
11              Request [ECF No 18];
12          7. HSBC Bank’s deadline to respond to all pending Motions to Dismiss is currently
13              October 29, 2020;
14          8. HSBC Bank’s counsel is requesting an additional thirty-two (32) day extension until
15              Monday, November 30, 2020, to file its response to all pending Motions to Dismiss;
16          9. This extension is requested to allow counsel for HSBC Bank additional time to
17              prepare and finalize these responses due to Counsel’s overburdened schedule;
18          10. Counsel for FNTIC, Fidelity Agency and FNTG does not oppose the requested
19              extension;
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///



                                                Page 2 of 3
     Case 2:20-cv-01515-JAD-BNW Document 24
                                         23 Filed 10/29/20
                                                  10/28/20 Page 3 of 3




 1         11. This is the first request for an extension which is made in good faith and not for
 2             purposes of delay.
 3         IT IS SO STIPULATED.
 4    DATED this 26th day of October, 2020.          DATED this 26th of October, 2020.
 5    WRIGHT, FINLAY & ZAK, LLP                      SINCLAIR BRAUN LLP
 6
      /s/ Lindsay D. Robbins                         /s/ Kevin S. Sinclair
 7    Lindsay D. Robbins, Esq.                       Kevin S. Sinclair, Esq.
      Nevada Bar No. 13474                           Nevada Bar No. 12277
 8    7785 W. Sahara Ave., Suite 200                 16501 Ventura Boulevard, Suite 400
 9    Las Vegas, NV 89117                            Encino, California 91436
      Attorneys for Plaintiff, HSBC Bank USA,        Attorney for Defendants, Fidelity National
10    National Association, as Trustee for the       Title Group, Inc., Fidelity National Title
      Certificateholders of ACE Securities Corp.     Insurance Company, and Fidelity National
11    Home Equity Loan Trust, Series 2007-WM1,       Title Agency of Nevada, Inc.
12    Asset-Backed Pass-Through Certificates

13   IT IS SO ORDERED.
14
           Dated this _____ day of October, 2020.
15
                                            ________________________________________
                                         ORDER
16                                          UNITED STATES DISTRICT COURT JUDGE
17             Based on the parties' stipulation [ECF No. 23], IT IS SO ORDERED. The
      parties are cautioned, however, that counsel's workload and competing calendar
18    demands will not be deemed good cause for additional extensions of this deadline.
19
                                                    _________________________________
20                                                  U.S. District Judge Jennifer A. Dorsey
                                                    Dated: October 29, 2020
21
22
23
24
25
26
27
28



                                              Page 3 of 3
